Case: 13-14809     Date Filed: 12/02/2014   Page: 1 of 12


                                                            [DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                                 No. 13-14809
                             Non-Argument Calendar
                           ________________________

                     D.C. Docket No. 9:12-cv-80021-KLR



SECURITIES AND EXCHANGE COMMISSION,

                                                                 Plaintiff-Appellee,

                                     versus

IMPERIALI, INC., et al.,

                                                                        Defendants,

DANIEL IMPERATO,

                                                             Defendant-Appellant.

                           ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        ________________________

                              (December 2, 2014)

Before TJOFLAT, WILSON, and WILLIAM PRYOR, Circuit Judges.
              Case: 13-14809    Date Filed: 12/02/2014    Page: 2 of 12


PER CURIAM:

      The Securities and Exchange Commission filed a complaint against Daniel

Imperato that alleged he had violated several securities laws. The district court

granted summary judgment in favor of the Commission. Imperato now appeals pro

se. We affirm.

                                I. BACKGROUND

      In 1994, Imperato founded Imperiali, Inc. He controlled the company as the

majority stockholder at all times, though his title shifted between president,

chairman of the board, and chief executive officer. In 2005, he branded the

company as an “investment company” and Imperiali launched an unregistered

offering of stock. The company cold-called prospective investors to solicit them to

buy stock, and Imperato promoted the stock through a press release. Imperato,

though not a registered broker, spoke with potential investors to tout the company

and “close” securities sales. The company eventually raised about $2.5 million.

      Imperato distributed a “private placement memorandum” to existing and

prospective investors. The memorandum stated that the proceeds of a stock

offering would be invested in up to fifteen publicly traded companies and that

Imperiali would earn hundreds of millions of dollars in sales and profits. But the

funds were instead paid to Imperato’s other company, “Imperiali Organization,”

and Imperato used the funds for personal ends, including the support of his


                                          2
             Case: 13-14809     Date Filed: 12/02/2014   Page: 3 of 12


independent campaign to become president of the United States. But Imperato

announced in a press release that revenues were being generated from “equity

investment” into “public companies.”

      Later in 2006, Imperiali elected to be regulated by the Commission as a

business-development company subject to the Investment Company Act of 1940.

15 U.S.C. § 80a-1, et seq. Imperato directed Imperiali to file statements with the

Commission that overrepresented Imperali’s assets by millions of dollars. Imperiali

represented in one filing owning $3.5 million of common stock in Imperiali

Organization, but Imperiali Organization was a limited liability company incapable

of issuing common stock. Another filing listed a $3.5 million investment in

companies that were never incorporated. Later, a filing listed a $70 million

investment in common stock of Imperiali Organization and unincorporated

companies.

      In 2012, the Commission filed a complaint against Imperato that sought

injunctive relief, disgorgement, and civil penalties. The complaint alleged 17

counts of violations of the Securities Act of 1933, the Securities Exchange Act of

1934, the Investment Company Act, and associated regulations. After the case was

referred to a magistrate judge, the Commission reached a tentative settlement

agreement with Imperato. But Imperato failed to submit sworn financial and bank

statements required by the tentative agreement.


                                          3
              Case: 13-14809     Date Filed: 12/02/2014    Page: 4 of 12


      While the settlement was pending, the magistrate judge issued a report and

recommendation that the district court deny over 40 motions that Imperato had

filed. The district court adopted the report, but a scrivener’s error caused the clerk

to enter a designation on the docket that administratively closed the case. The

district court reopened the case five months later. In the intervening period, the

Commission moved for summary judgment. The district court adopted the report

and recommendation of the magistrate judge and granted summary judgment to the

Commission on all counts. Imperato, appearing pro se, now appeals the summary

judgment.

                          II. STANDARDS OF REVIEW

      We review a summary judgment de novo. Whatley v. CNA Ins.

Cos., 189 F.3d 1310, 1313 (11th Cir. 1999). Summary judgment is appropriate

where “there is no genuine dispute as to any material fact.” Fed. R. Civ. P. 56(a).

                                 III. DISCUSSION

      We divide our discussion in three parts. First, we explain that there are no

genuine disputes of material fact. Second, we explain that Imperato’s remaining

arguments are meritless. Third, we explain a jurisdictional error in the corrected

judgment.

                A. There Are No Genuine Disputes of Material Fact.

      Imperato argues that summary judgment was inappropriate because there


                                           4
              Case: 13-14809      Date Filed: 12/02/2014    Page: 5 of 12


were genuine disputes of material fact. We construe Imperato’s pro se brief

liberally, Brown v. Crawford, 906 F.2d 667, 670 (11th Cir. 1990), to assert five

genuine issues of material fact that preclude summary judgment. But Imperato has

not established any genuine issue of material fact. We discuss each of his

arguments in turn.

      Imperato argues that he did not personally sell securities through cold-

calling. As a result, he contends that he did not “directly or indirectly s[ell] or

offer[] to sell securities,” Sec. & Exch. Comm’n v. Calvo, 378 F.3d 1211, 1214

(11th Cir. 2004), without proper registration, in violation of section 5 of the

Securities Act. 15 U.S.C. § 77e(a), (c). Imperato also argues that Imperiali was

exempt from the registration requirements in section 5.

      Imperato’s arguments fail. Even if there were a dispute as to whether

Imperato personally cold-called investors, the undisputed facts establish that

Imperato was a “substantial factor,” Calvo, 378 F.3d at 1215, in the sale of

securities, and that Imperiali was not registered to do so. Imperato dictated or

personally prepared press releases and memoranda to tout Imperiali stock. He filed

a Form D on behalf of Imperiali that included information about the sale of stock

and bore his signature as the president of the company. And uncontested testimony

established that he was the “closer” for Imperiali’s sales to investors. And at the

district court, Imperato did not argue that Imperiali was exempt from the


                                            5
              Case: 13-14809     Date Filed: 12/02/2014    Page: 6 of 12


registration requirement, so that argument is forfeited. Even if it were not forfeited,

Imperato bears the burden of proving that Imperiali had an exemption from the

registration requirements, Sec. & Exch. Comm’n v. Ralston Purina Co., 346 U.S.

119, 126, 73 S. Ct. 981, 985 (1953), and he has failed to satisfy that burden.

      Imperato argues that his valuations of Imperiali and its subsidiaries were not

false. This argument is relevant to Imperato’s liability under section 10(b) and Rule

10b-5 of the Securities Exchange Act, and sections 17(a)(1), (2) and (3) of the

Securities Act, all of which require Imperato to have made a “material

misrepresentation” in connection with the purchase, sale, or offer of a security.

Sec. & Exch. Comm’n v. Morgan Keegan & Co., 678 F.3d 1233, 1244 (11th Cir.

2012); 15 U.S.C. § 78j; 17 C.F.R. § 240.10b-5(a), (b); 15 U.S.C. § 77q(a)(1)–(3).

Some of the sections have a requirement of scienter, which the government may

satisfy by establishing “severe recklessness.” Severe recklessness includes “highly

unreasonable . . . misrepresentations that involve . . . an extreme departure from the

standards of ordinary care.” Ziemba v. Cascade Int’l, Inc., 256 F.3d 1194, 1202

(11th Cir. 2001).

      Imperato’s argument fails. The record established that Imperato dictated and

approved press releases and financial statements that included millions of dollars in

false investments, including a $70 million valuation of investments in companies

that were never incorporated and that Imperato testified had “no operation.” The


                                           6
              Case: 13-14809      Date Filed: 12/02/2014    Page: 7 of 12


valuation process for Imperiali and its subsidiaries shows an “extreme departure

from the standards of ordinary care,” and presented so obvious a danger of

misleading buyers that Imperato “must have been aware” of the risk. Id. Imperato

argues that he had a right to value assets “arbitrarily” according to a “comparative

analysis” that he fails to describe. But Imperato’s bald contention fails to create a

genuine dispute of material fact. Young v. City of Palm Bay, Fla., 358 F.3d 859,

860 (11th Cir. 2004).

      Imperato argues that he did not cold-call investors or receive proceeds from

securities sales, so the Commission cannot establish that he acted as an

unregistered “broker” in violation of section 15(a) of the Securities Exchange Act.

15 U.S.C. § 78o(a)(1). A “broker” is “any person engaged in the business of

effecting transactions in securities for the account of others.” Eastside Church of

Christ v. Nat’l Plan, Inc., 391 F.2d 357, 361 (5th Cir. 1968). Evidence that tends to

establish someone has acted as a broker includes “regular participation in securities

transactions, . . . history of selling the securities of other issuers, involvement in

advice to investors and active recruitment of investors.” Sec. & Exch. Comm’n v.

George, 426 F.3d 786, 797 (6th Cir. 2005).

      This argument fails too. Even if Imperato did not receive proceeds from

sales or initiate cold-calls to investors, the Commission presented undisputed

evidence that Imperato spoke with investors, acted as the “closer” for his sales


                                            7
              Case: 13-14809     Date Filed: 12/02/2014    Page: 8 of 12


team, and drafted memoranda for potential investors. This evidence was sufficient

to establish that Imperato acted as a “broker.”

      Imperato argues that he did not file documents with the Commission. If there

were a factual dispute on this issue, it would be relevant to Imperato’s liability

under sections 20(e) and 13(b)(5) of the Securities Exchange Act, 15 U.S.C.

§§ 77t(e), 78m(b)(5), its accompanying regulations, 17 C.F.R. § 240.13b2-1; Id.

§ 240.13b2-2(a)–(c); Id. § 240.13a-14, and section 34(b) of the Investment

Company Act, 15 U.S.C. § 80a-33(b). But there is no factual dispute.

      The record refutes Imperato’s contention. Imperato filed multiple forms that

contained material misrepresentations about the value of Imperiali and its

subsidiary companies, including the 2007 10-K form that listed an asset of $70

million in common stock in three companies that could not issue common stock.

Undisputed testimony also established that Imperato reviewed other fraudulent

forms before they were filed with the Commission and that Imperato was the chief

executive officer of Imperiali when it filed still other documents with the

Commission that misrepresented whether they had been reviewed by an accountant

or an auditor. Imperato assured Imperiali’s accountant that a $70 million

investment was real to secure a new audit report, and Imperato certified forms

including false information that were filed with the Commission.

      Finally, Imperato contends that he was not in “control” of Imperiali. As a


                                           8
               Case: 13-14809    Date Filed: 12/02/2014   Page: 9 of 12


result, he contends that he could not be held liable under section 20(a) of the

Securities Exchange Act, which provides that “[e]very person who, directly or

indirectly, controls any person liable under [the securities laws and regulations]

shall also be liable jointly and severally with and to the same extent as such

controlled person.” 15 U.S.C. § 78t(a). Imperato contends that because he briefly

relinquished control of Imperiali in November 2007, section 20(a) does not reach

his conduct.

      But the record again refutes this argument. Even after November 2007,

Imperato was the controlling shareholder of Imperiali, and he controlled corporate

decisions. And many of the false documents were filed before November 2007.

Imperato’s mere assertions to the contrary are not enough to overcome summary

judgment.

      B. Imperato’s Remaining Contentions Are Meritless.

      Imperato makes four other arguments, but none are worth lengthy

consideration. First, he argues that the district court erred when it reopened the

case after an administrative closure. Second, he argues that the district court erred

when it did not rule on his Rule 59 motion to amend or alter the judgment. Third,

he argues that the district court erred when it denied his requests for documents.

Fourth, he argues that the district court erred when it denied his motion for a

change of venue. We review each of these arguments for abuse of discretion. See


                                          9
              Case: 13-14809    Date Filed: 12/02/2014    Page: 10 of 12


Scantland v. Jeffry Knight, Inc., 721 F.3d 1308, 1320 (11th Cir. 2013); Arthur v.

King, 500 F.3d 1335, 1343 (11th Cir. 2007); Sanderlin v. Seminole Tribe of Fla.,

243 F.3d 1282, 1285 (11th Cir. 2001); Palmer v. Braun, 376 F.3d 1254, 1257 (11th

Cir. 2004).

      The district court did not abuse its discretion when it reopened the case. An

administrative closure of a case “has no effect other than to remove a case from the

court’s active docket and permit the transfer of records associated with the case to

an appropriate storage repository,” and “[d]esignating a case ‘closed’ does not

prevent the court from reactivating a case either of its own accord or at the request

of the parties.” Fla. Ass’n for Retarded Citizens v. Bush, 246 F.3d 1296, 1298

(11th Cir. 2001). A “clerical error” caused the administrative closure, which was

never actually recommended by the magistrate judge or directed by the district

court. The district court acted within its discretion to correct that error and reopen

the case. And even if the administrative closure had been prompted by the

prospect of a settlement between the parties, as Imperato contends, there was only

a tentative agreement between the parties. When the settlement failed, the district

court was within its discretion to reopen the case.

      The district court also did not abuse its discretion when it denied Imperato’s

putative motion to amend or alter the judgment under Federal Rule of Civil

Procedure 59. Imperato’s “supplemental response,” which he now characterizes as


                                          10
                Case: 13-14809     Date Filed: 12/02/2014    Page: 11 of 12


a motion under Rule 59(e), did not seek relief under Rule 59(e), even though the

district court had informed Imperato that the proper mechanism for challenging

summary judgment was to file such a motion. And even if Imperato’s

supplemental response were considered as a motion under Rule 59(e), its denial

would not be an abuse of discretion because Imperato offered no new arguments or

evidence that were not available at the time of the summary judgment

determination. Arthur, 500 F.3d at 1343.

         The district court did not abuse its discretion when it denied some of

Imperato’s requests for documents. Imperato has specifically alleged that he was

denied access to a list of potential investors, but he already possessed that list. And

his general allegation that he was denied “proper discovery” does not set forth

what documents he was denied or what legal standard the district court failed to

apply.

         Finally, the district court did not abuse its discretion when it denied

Imperato’s motion for a change of venue. Imperato requested that the Miami

division of the Southern District of Florida hear his case because it was closer to

his home. But he fails to explain how the district court abused its discretion when it

denied his motion when the case was decided on summary judgment. Imperato’s

remaining arguments are meritless, and he has identified no provision of law

entitling him to relief.


                                             11
             Case: 13-14809      Date Filed: 12/02/2014    Page: 12 of 12


           C. The District Court Erred When It Amended the Judgment Without
                            Seeking Leave of Our Court.

      We have noticed a jurisdictional error in the district court’s corrected

judgment against Imperato. After Imperato had filed a notice of appeal in our

Court, the district court issued an order, under Federal Rule of Civil Procedure

60(a), to correct an omission it had made in the final judgment against Imperato.

The district court amended the final judgment to reflect that Imperato was “jointly

and severally liable” with Imperiali for the disgorgement and pre-judgment

interest. But because the appeal was already docketed in our Court, the district

court was required to seek leave from our Court to make a correction under Rule

60(a). None of the parties challenge the correction, which benefits Imperato. But

because the district court did not have jurisdiction to amend the judgment without

seeking leave from our Court, its corrected order has no effect. The district court

may correct the error after our mandate is issued and jurisdiction is returned to the

district court. Zaklama v. Mount Sinai Med. Ctr., 906 F.2d 645, 649 (11th Cir.

1990) (explaining that a district court “is without jurisdiction to rule in a case that

is on appeal . . . until the mandate has issued”).

                                 IV. CONCLUSION

      We AFFIRM the summary judgment in favor of the Commission.




                                           12